WOODSON, J.
I dissent from the majority opinion in this case for the reason that during the negotiations of the contract of sale and purchase of the land in controversy, the agents of respondents made to appellants certain material misrepresentations regarding the area and quantity of coal underlying the same; also that they were made for the purpose of and did influence the latter in purchasing the lands.
The trial court found, and, if I correctly understand the opinion filed herein, it holds that the purchasers relied someiohat upon those representations as being true, and of course to that extent were influenced and induced to enter into the contract of purchase. But, however that may be, in my opinion the record discloses those facts, and' the mere fact that the appellants reserved the right (for extra precaution, because of the large sum of money involved) to investigate the lands and the minerals alleged to have been concealed therein, did not, in my opinion, waive their right to also rely upon said representations.
*653In such transactions they enter into and form a part of the contract as if they had been embodied therein. In other words, those representations were nothing more nor less than a part and parcel of the consideration upon which the contract of sale was based, which can always be shown by parol evidence, as was done in this case. That being indisputably true, then I am at a loss to conceive by what process of sound reasoning it can be contended that the appellants waived that part of the consideration by reserving and exercising the right to make investigation for themselves, and especially in cases like this, where large tracts of land are sold because of the mineral alleged’to have been buried therein.
It is no defense to appellant’s complaint for respondents to say, “ Granting all you claim, yet you took eleven months in which to investigate the alleged coal deposits and therefore you should have discovered that the representations were false, and unworthy of belief. ’ ’
In reply to that, it may be truthfully said, as contended for by counsel for appellants, that no man or set of men, at any reasonable expense could, in that length of time, make a thorough investigation of the minerals imbedded, as it was alleged these were, beneath five thousand one hundred and eleven acres of land, eight square miles, and acquire a knowledge of the approximate amount of coal thereon.
Moreover, the record shows that as a matter of fact they acquired no such knowledge and that they still relied upon the representations, and executed the contract agreeing to pay fifty-five dollars per acre for the entire 5111 acres, aggregating $281,105 which the evidence shows was not worth one-fourth of that sum, if the representations were not true.
I have no patience with a person who makes false and fraudulent representations in order to induce another to enter into a contract, and, after doing so, *654contends that under the circumstances he should have known better, and consequently should pocket his loss without complaint.
If the representations are strong enough to induce the other party to part with his gold, then when the falsity is disclosed, the law should compel the liar to disgorge.
I am, therefore, of the opinion that the judgment should he reversed and the cause remanded to the circuit court for a new trial.